 Case 3:18-cv-01426-RJD Document 99 Filed 07/17/20 Page 1 of 6 Page ID #468




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

SANTIAGO DIAZ,                    )
                                  )
      Plaintiff,                  )
                                  )
      v.                          )
                                  )                         Case No. 18-cv-1426-RJD
JOHN BALDWIN, P.A. BLANCHARD, DR. )
DEANNA BROOKHART, CLAUDIA G.      )
DOWTY, JEANIE L. STEPHENS,        )
WEXFORD HEALTH SOURCES, INC., and )
ILLINOIS DEPARTMENT OF            )
CORRECTIONS,                      )
                                  )
      Defendants.                 )

                                              ORDER

DALY, Magistrate Judge:

       Plaintiff Santiago Diaz, an inmate in the custody of the Illinois Department of Corrections

(“IDOC”), brings this lawsuit pursuant to 42 U.S.C. § 1983 alleging his constitutional rights were

violated while he was incarcerated at Lawrence Correctional Center (“Lawrence”). Plaintiff

alleges he was provided inadequate medical treatment for an injury he incurred to his right hand

while working in the dietary department at Lawrence. Plaintiff is proceeding in this action on an

Eighth Amendment deliberate indifference claim against P.A. Blanchard, Claudia Dowty, and

Jeanie Stephens.    Plaintiff is also proceeding on a claim of deliberate indifference against

Wexford Health Sources, Inc. and IDOC for their alleged implementation and maintenance of

unconstitutional policies and practices that resulted in the provision of inadequate medical

treatment for Plaintiff’s hand injury. John Baldwin and Deanna Brookhart are named in their

official capacity for purposes of injunctive relief.

       This matter is now before the Court on the Motion for Summary Judgment for Plaintiff’s
                                        Page 1 of 6
 Case 3:18-cv-01426-RJD Document 99 Filed 07/17/20 Page 2 of 6 Page ID #469




Failure to Exhaust Administrative Remedies filed by Defendant Evelyn Blanchard, P.A. (Doc. 40).

In her motion, Defendant Blanchard argues Plaintiff only filed one grievance related to the issues

in this lawsuit and this grievance, dated August 15, 2016, did not provide notice that Plaintiff was

complaining of the allegations against Blanchard.           Plaintiff disagrees and asserts that the

grievance was sufficient to put prison officials on notice of his complaints as to Defendant

Blanchard.

        In the August 15, 2016 grievance at issue (Doc. 41-2 at 6-7), Plaintiff writes that he saw a

doctor on July 29, 2016 for his broken hand. Plaintiff explains he injured his hand in April 2016,

but the nurse who initially examined him ignored his concerns that it may be broken and told him

to go back to his job assignment. Another nurse saw him in his housing unit and told Plaintiff she

did not care. Plaintiff writes that he was still in severe pain, so he put in for sick call again on July

19, 2016 and requested x-rays. When Plaintiff saw the doctor on July 29, 2016, Plaintiff remarks

the doctor was surprised that Plaintiff’s injury had not been treated sooner. Plaintiff explains he

was sent out for an x-ray on August 8, 2016, and subsequently saw a specialist who told him there

was nothing that could be done because the bone had already started to heal. In this grievance,

Plaintiff requests that the two nurses who saw him be fired and that he be awarded damages for his

permanent injury.

        Plaintiff’s counselor responded to this grievance on September 22, 2016. The Grievance

Officer recommended that the grievance be denied on September 30, 2016 (see Doc. 41-2 at 5).

The Chief Administrative Officer (“CAO”) concurred on October 5, 2016, and Plaintiff appealed

the decision to the Administrative Review Board (“ARB”) (see Doc. 41-2 at 4-5). The ARB

denied the grievance finding the issue was appropriately addressed by the facility administration,

and the Director concurred on March 31, 2017 (see Doc. 41-2 at 3). There does not appear to be
                                         Page 2 of 6
 Case 3:18-cv-01426-RJD Document 99 Filed 07/17/20 Page 3 of 6 Page ID #470




any dispute that this grievance was fully exhausted.

                                         Legal Standards

Summary Judgment Standard

       Summary judgment is appropriate only if the moving party can demonstrate “that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” FED. R. CIV. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322(1986); see also

Ruffin-Thompkins v. Experian Information Solutions, Inc., 422 F.3d 603, 607 (7th Cir. 2005).

The moving party bears the initial burden of demonstrating the lack of any genuine issue of

material fact. Celotex, 477 U.S. at 323. Once a properly supported motion for summary

judgment is made, the adverse party “must set forth specific facts showing there is a genuine issue

for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A genuine issue of

material fact exists when “the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Estate of Simpson v. Gorbett, 863 F.3d 740, 745 (7th Cir. 2017) (quoting

Anderson, 477 U.S. at 248). In considering a summary judgment motion, the district court views

the facts in the light most favorable to, and draws all reasonable inferences in favor of, the

nonmoving party. Apex Digital, Inc. v. Sears, Roebuck & Co., 735 F.3d 962, 965 (7th Cir. 2013)

(citation omitted).

Exhaustion Requirements

       Pursuant to 42 U.S.C. § 1997e(a), prisoners are required to exhaust available

administrative remedies prior to filing lawsuits in federal court. “[A] prisoner who does not

properly take each step within the administrative process has failed to exhaust state remedies.”

Pozo v. McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002). “[A] suit filed by a prisoner before

administrative remedies have been exhausted must be dismissed; the district court lacks discretion
                                         Page 3 of 6
 Case 3:18-cv-01426-RJD Document 99 Filed 07/17/20 Page 4 of 6 Page ID #471




to resolve the claim on the merits, even if the prisoner exhausts intra-prison remedies before

judgment.” Perez v. Wisconsin Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999). “[A]ll

dismissals under § 1997e(a) should be without prejudice.” Ford v. Johnson, 362 F.3d 395, 401

(7th Cir. 2004).

       An inmate in the custody of the Illinois Department of Corrections must first submit a

written grievance within 60 days after the discovery of the incident, occurrence or problem, to his

or her institutional counselor, unless certain discrete issues are being grieved. 20 ILL. ADMIN.

CODE § 504.810(a). If the complaint is not resolved through a counselor, the grievance is

considered by a Grievance Officer who must render a written recommendation to the Chief

Administrative Officer — usually the Warden — within 2 months of receipt, “when reasonably

feasible under the circumstances.” Id. §504.830(e). The CAO then advises the inmate of a

decision on the grievance. Id.

       An inmate may appeal the decision of the Chief Administrative Officer in writing within

30 days to the Administrative Review Board for a final decision. Id. §_504.850(a); see also Dole

v. Chandler, 438 F.3d 804, 806–07 (7th Cir. 2006). The ARB will submit a written report of its

findings and recommendations to the Director who shall review the same and make a final

determination within 6 months of receipt of the appeal. 20 ILL. ADMIN. CODE § 504.850(d) and

(e).

       An inmate may request that a grievance be handled as an emergency by forwarding it

directly to the Chief Administrative Officer. Id. § 504.840. If it is determined that there exists a

substantial risk of imminent personal injury or other serious or irreparable harm, the grievance is

handled on an emergency basis, which allows for expedited processing of the grievance by

responding directly to the offender. Id. Inmates may further submit certain types of grievances
                                         Page 4 of 6
    Case 3:18-cv-01426-RJD Document 99 Filed 07/17/20 Page 5 of 6 Page ID #472




directly to the Administrative Review Board, including grievances related to protective custody,

psychotropic medication, and certain issues relating to facilities other than the inmate’s currently

assigned facility. Id. at § 504.870.

                                                  Discussion

        Based on the briefing of the parties and the evidence in the record, the Court finds

Plaintiff’s August 15, 2016 grievance was fully exhausted, and the only question is whether the

grievance exhausted the claims in this lawsuit against Defendant Blanchard.

        While grievances must contain factual details regarding each aspect of the inmate’s

complaint, including the name of each person who is the subject of or who is otherwise involved in

the complaint, this condition is tempered in that an offender who does not know the name of each

person who is involved in the complaint may simply describe the individual with as much detail as

possible. ILCS § 504.810(c). The Seventh Circuit has interpreted this as requiring the inmate

plaintiff to identify names only to the extent practicable. See Glick v. Walker, 385 F. App’x 579,

582 (7th Cir. 2010). Plaintiff met this obligation in this instance, articulating issues with the

treatment for his hand injury. Although the Court acknowledges Plaintiff appeared to focus his

complaints on the failure of the nurses to appropriately treat his injury in April 2016, he

specifically mentions seeing the “doctor” who examined him on July 29, 2016. This is likely in

reference to Defendant Blanchard and is consistent with Plaintiff’s allegation that he was seen by

Blanchard on July 26, 20161. Further, in his request for relief, Plaintiff asks for damages for his

permanent injury. The Court finds this “damages” request can be attributed to both the nurses

who delayed treatment, as well as Defendant Blanchard, who Plaintiff alleges failed to provide


1
  The Court acknowledges there is a slight date discrepancy in this grievance and the complaint; however, any such
discrepancy is not material for purposes of this Order.
                                                 Page 5 of 6
 Case 3:18-cv-01426-RJD Document 99 Filed 07/17/20 Page 6 of 6 Page ID #473




treatment, including a medical “lay in”, which delayed the healing process.

                                          Conclusion

       Based on the foregoing, the Motion for Summary Judgment for Plaintiff’s Failure to

Exhaust Administrative Remedies filed by Defendant Evelyn Blanchard, P.A. (Doc. 40) is

DENIED.

IT IS SO ORDERED.

DATED: July 17, 2020


                                                    s/ Reona J. Daly
                                                    Hon. Reona J. Daly
                                                    United States Magistrate Judge




                                          Page 6 of 6
